Citation Nr: 0928038	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to increased evaluation for dysplasia, left hip, 
currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the Veteran's 
application for an increased evaluation for dysplasia, left 
hip, currently evaluated at 10 percent .  
 
In March 2009, the Veteran testified at a hearing before the 
Board, conducted via video conference.  A transcript is of 
record.

After the RO forwarded the Veteran's file to the Board, the 
Veteran submitted evidence to the Board, with a waiver of his 
procedural right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 20.1304(c).  This evidence consists of a 
March 2008 letter and a March 2009 private treatment record, 
both authored by Dr. Bill K. Huang, M.D., and a letter from 
Milton H. Steele, D.C.  Because a proper waiver was 
submitted, referral to the RO for initial review regarding 
this issue is not required.  Id.    

In March 2009, the Veteran indicated that he wished to file 
claims for service connection for a left knee disorder and a 
back disorder, both secondary to the service-connected left 
hip disorder.  The Board refers these matters to the RO for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

A determination has been made that additional evidentiary 
development is necessary.  38 C.F.R. § 19.9 (2008).  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

The Veteran essentially contends that his service-connected 
left hip disorder warrants a higher rating than the currently 
assigned 10 percent.  The relevant evidence of record is 
briefly summarized below.

In a January 2007 VA examination report, the Veteran 
reportedly indicated that he experienced the following 
symptoms due to his hip disorder: weakness, instability, 
stiffness, lack of endurance, locking, fatigability, and some 
dislocation.  On a scale of one to 10, he stated that the 
pain was a six.  The range of motion findings for the left 
hip joint were as follows: flexion to 80 degrees; extension 
to 30 degrees; adduction to 10 degrees; abduction to 20 
degrees; external rotation to 40 degrees; and internal 
rotation to 40 degrees.  Contemporaneous X-rays showed 
degenerative arthritic changes.  The diagnosis was deformity 
of the left hip, status post slipped capital-femoral 
epiphysis with degenerative arthritis.  

In an August 2007 VA medical record, the Veteran reportedly 
indicated that the pain caused by the disorder had worsened 
over the past year.  He stated that the pain would be 
aggravated with sitting at night and was stabbing in 
character.  The range of motion findings for the left hip 
joint were as follows: flexion to 80 degrees; abduction to 25 
degrees; external rotation to 10 degrees; and internal 
rotation to 5 degrees.  The range of motion testing did not 
include extension or adduction findings.  Contemporaneous X-
rays showed a deformity of the left femoral head/neck, likely 
secondary to hip dysphasia.  The examiner noted that the X-
rays did not show any changes in appearance since a June 2005 
X-ray.  

In a March 2008 letter, submitted after the RO's December 
2007 Statement of the Case, Dr. Bill K. Huang, M.D., an 
orthopedic surgeon, stated that he was treating the Veteran 
regarding his left hip.  He indicated that the Veteran had 
arthritis secondary to the underlying hip dysplasia.  He 
reported that the hip was fairly arthritic and would require 
a hip replacement to address the condition.  

In a March 2009 private treatment record, authored by Dr. 
Huang, range of motion findings of the Veteran's left hip 
were as follows:  flexion to 70 degrees; extension to 30 
degrees; abduction to 30 degrees; external rotation to 20 
degrees; and no internal rotation.  The range of motion did 
not include adduction findings.  Reviewing contemporaneous X-
rays, of the pelvis and lateral left hip, Dr. Huang indicated 
that they showed significant congenital hip dysplasia with 
proximal femoral head deformity.  (Emphasis added.)  He noted 
that the X-rays showed significant flattening compared to the 
previous year's X-ray.  On the frog lateral view, Dr. Huang 
reported essentially bone on bone in the anterosuperior 
aspect of the hip joint.  (Emphasis added.)  There was also 
narrowing medially.  He noted a sizeable arthritic cyst in 
the acetabulum.  

At the March 2009 Board hearing, the Veteran testified that 
he believed that his disorder had worsened since the January 
2007 VA examination.  (Hearing Transcript, pages 2, 8).  

The Veteran has presented credible evidence indicating a 
worsening of his disorder since the January 2007 examination.  
The Board specifically notes that, in addition to the 
Veteran's testimony, the most current X-ray report, as 
written by Dr. Huang, indicates a significant worsening of 
his left hip disorder from a radiographic standpoint.  
Although the Veteran has been provided two examinations since 
the January 2005 examination, they have not included complete 
range of motion tests necessary to properly rate his 
disorder.  As such, the Board finds another examination to be 
necessary.  It is pertinent to note that the VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  This evaluation should fully address the 
factors enumerated in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), relating to the question of 
whether there is any additional limitation of motion of the 
hip due to such factors as weakened movement, excess 
fatigability, incoordination, and pain on movement.  

Also, in his March 2008 letter, Dr. Huang indicated that he 
was treating the Veteran for his hip disorder.  In a March 
2009 treatment record, Dr. Huang noted that he took X-rays of 
the Veteran's hip during the previous year.  The record of 
evidence does not contain any records from Dr. Huang's office 
besides the letter and the March 2009 treatment records.  
Accordingly, the AMC/RO should seek to acquire any treatment 
records for the Veteran's left hip disorder not currently 
associated with the file, especially those from the office of 
Dr. Bill K. Huang, M.D.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(1)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2008). 

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates for all 
VA and non-VA health care providers who 
provided treatment for his left hip 
disorder.  After securing the necessary 
releases, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant, to 
include all treatment provided by Dr. Bill 
K. Huang, M.D. 

3.  The Veteran must be afforded a VA 
orthopedic or joints examination to 
determine the current severity of his 
service-connected left hip dysplasia.  The 
claims file should be sent to the VA 
examiner(s) for his or her review.

The examiner should provide complete 
results of range of motion testing and 
note whether it is at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran has any 
additional loss of motion due to pain or 
flare-ups of pain, supported by objective 
findings or additional loss of motion due 
to weakened movement, excess fatigability, 
incoordination or any other symptom or 
sign due to his service-connected left hip 
disability.  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




